Citation Nr: 1144443	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that service connection for diabetes mellitus type II was granted in a rating decision dated March 26, 2009.  While the Veteran submitted a notice of withdrawal on May 11, 2009, the Board has construed this notice as applicable to his diabetes claim only.  As such, the issues addressed herein remain in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, ED, and hypertension must be remanded for further development.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as hypertension, as well as peripheral neuropathy, which is considered an organic disease of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran's VA outpatient reports reflect ongoing treatment for diabetes and hypertension.  However, these documents do not provide a link between his disorders and either his period of active service, or his service-connected diabetes.  While these reports do not contain a diagnosis of peripheral neuropathy, the Board notes that a sensory deficit was noted in a November 2000 foot examination.  The Veteran is also competent to report neurological symptoms such as numbness, tingling, and parathesia.

In conjunction with his claims, the Veteran was afforded a VA examination in January 2009.  At that time, he reported being diagnosed with hypertension in 1972, and that he had a 12-year history of ED.  He further noted a three-year history of intermittent numbness to both hands, as well as a burning pain in his feet.  Following objective testing, the examiner concluded that there were no current objective findings of neuropathy.  He clearly acknowledged the presence of the subjective symptoms/complaints.  Moreover, the Board notes that some decreased sensations were recorded in the upper extremities, and that EMG and nerve studies were not performed.  It was also noted that hypertension, though diagnosed, predated the diabetes diagnosis by so many years that the disorders were unrelated.  Complete erectile dysfunction was also diagnosed, however the examiner once again stated that, because the diagnosis predated the diagnosis for diabetes, those disorders were unrelated.  The examiner did not opine as to whether any claimed disorder was directly linked to active service (most likely because the January 2009 VA examination request only specified an opinion as to secondary service connection), or whether any claimed disorder has been aggravated by the Veteran's service-connected diabetes.  See VA examination report, January 2009.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  As such, the Veteran's claims for service connection should be remanded for an additional VA examination (or examinations), to determine whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper or lower extremities following complete neurological testing.  For each claim on appeal for which a current diagnosis is of record, the examiner must determine whether each claimed disorder is etiologically-related to either his period of active service, or caused or aggravated by his service-connected diabetes.  

Finally, the Board notes that the Veteran is in receipt of VA outpatient treatment for various disorders, to include hypertension and diabetes.  However, the most recent outpatient record contained in his claims file is dated in June 2006.  The Veteran's representative noted that VA treatment records exist which are not currently associated with the claims file.  See Brief, November 2011, p. 2.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  On remand, all VA records dated from June 2006, to the present, shall be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall associate with the Veteran's claims folder any VA treatment records from June 2006 through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  Schedule the Veteran for a VA examination or examinations in the appropriate specialties to determine whether the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper or lower extremities.  Appropriate diagnostic studies should be performed.  If a particular test or tests are not conducted, such an EMG or nerve conduction study, such should be explained. The Veteran's claims folder must be provided to the examiner for review prior to the examination.  

If peripheral neuropathy of the upper and/or lower extremities is diagnosed, the examiner should state whether it is at least as likely as not that the condition had its onset in service, within one year of service discharge, or is otherwise shown to be etiologically related to service.  The examiner must also comment on whether it is at least likely as not that the peripheral neuropathy was caused or aggravated by the Veteran's service connected diabetes mellitus. 

The examiner should also attempt to determine the nature and etiology of any currently-diagnosed ED and hypertension.  Specifically, he or she should whether it is at least as likely as not that the Veteran's ED or hypertension had its onset in service, within one year of service discharge, or is otherwise shown to be etiologically related to service.  The examiner must also comment on whether it is at least likely as not that the ED or hypertension was caused or aggravated by the Veteran's service connected diabetes mellitus.

If it is determined that ED and/or hypertension is unrelated to diabetes because the disorder was diagnosed prior to diabetes, the examiner must provide a discussion as to whether the Veteran displayed signs and/or symptoms of diabetes prior to the actual diagnosis thereof.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner should indicate that he or she has fully considered the Veteran's lay history.  A complete rationale for any opinion expressed should be provided.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


